United States Court of Appeals
                     For the First Circuit


No. 01-2296

                   CARMEN GLORIA SANTOS ESPADA

                      Plaintiff, Appellee,

                               v.

                        JAIME CANCEL LUGO


                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion issued on December 2, 2002 is amended as
follows:

     On page 5, line 12, the opinion says the date of accrual
should be “no later than” May 30, 1999. That phrase should
instead read “no earlier than” May 30, 1999.